Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Hao Tan on 06/01/2021.  The Applicant has agreed to an Examiner’s amendment as follows: 
1. (Currently Amended) An unmanned aerial vehicle authentication method, comprising:
receiving flight status information reported by an unmanned aerial vehicle;
determining whether the unmanned aerial vehicle is a lawful unmanned aerial vehicle or an unlawful unmanned aerial vehicle in response to whether the flight status information indicates that an altitude of the unmanned aerial vehicle from ground is greater than or equal to a preset altitude threshold;
providing a communication service for the unmanned aerial vehicle in response to that the unmanned aerial vehicle is determined as the lawful unmanned aerial vehicle; and

2. (Previously Presented) The method according to claim 1, wherein stopping the provision of the communication service for the unmanned aerial vehicle in response to that the unmanned aerial vehicle is determined as the unlawful unmanned aerial vehicle comprises:
releasing a radio resource control (RRC) connection of the unmanned aerial vehicle in response to that the unmanned aerial vehicle is determined as the unlawful unmanned aerial vehicle.
3. (Previously Presented) The method according to claim 1, further comprising one of following acts:
receiving a first RRC signaling sent by the unmanned aerial vehicle, wherein the first RRC signaling comprises the flight status information; and
sending the preset altitude threshold to the unmanned aerial vehicle, so that the unmanned aerial vehicle sends the flight status information to the base station in response to the altitude from the ground being greater than or equal to the preset altitude threshold.
4. (Cancelled) 
5. (Previously Presented) The method according to claim 4, wherein sending the preset altitude threshold to the unmanned aerial vehicle comprises one of following acts:

sending a second RRC signaling to the unmanned aerial vehicle, the second RRC signaling comprising the preset altitude threshold.
6. (Cancelled) 
7. (Previously Presented) The method according to claim 1, wherein determining whether the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the unlawful unmanned aerial vehicle in response to whether the flight status information indicates that an altitude of the unmanned aerial vehicle from ground is greater than or equal to a preset altitude threshold comprises:
sending a query request to a core network in response to the flight status information reported by the unmanned aerial vehicle being received, wherein the query request comprises an identity of the unmanned aerial vehicle, so that the core network performs identity authentication of the unmanned aerial vehicle according to the identity;
receiving query feedback information sent by the core network, wherein the query feedback information is configured to indicate that the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the unmanned aerial vehicle is the unlawful unmanned aerial vehicle; and
determining whether the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the unlawful unmanned aerial vehicle according to the query feedback information.
8. (Previously Presented) The method according to claim 7, wherein determining whether the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the 
confirming that the unmanned aerial vehicle is the lawful unmanned aerial vehicle in response to the query feedback information comprising a preset lawful identification; and
confirming that the unmanned aerial vehicle is the unlawful unmanned aerial vehicle in response to the query feedback information comprising a preset unlawful identification.
9. (Original) The method according to claim 7, wherein sending the query request to the core network comprises:
sending a first S1-AP signaling to the core network through a S1 interface, the first S1-AP signaling comprising the query request.
10. (Original) The method according to claim 9, wherein receiving the query feedback information sent by the core network comprises:
receiving a second S1-AP signaling sent by the core network through the S1 interface, the second S1-AP signaling comprising the query feedback information.
11-14. (Cancelled) 
15. (Cancelled) 
16. (Currently Amended) An unmanned aerial vehicle authentication apparatus, comprising:
a first processor; and
a first memory for storing instructions executable by the first processor;
wherein the first processor is configured to perform followings:

providing a communication service for the unmanned aerial vehicle in response to the unmanned aerial vehicle being the lawful unmanned aerial vehicle; and
stopping 
17. (Previously Presented) The apparatus according to claim 16, wherein the first processor is further configured to perform one of followings:
releasing a radio resource control (RRC) connection of the unmanned aerial vehicle in response to the unmanned aerial vehicle being the unlawful unmanned aerial vehicle;
receiving a first RRC signaling sent by the unmanned aerial vehicle, wherein the first RRC signaling comprises the flight status information; and
sending the preset altitude threshold to the unmanned aerial vehicle, so that the unmanned aerial vehicle sends the flight status information to the base station in response to the altitude from the ground being greater than or equal to the preset altitude threshold.
18-19. (Cancelled) 

broadcasting threshold information, the threshold information comprising the preset altitude threshold; and
sending a second RRC signaling to the unmanned aerial vehicle, the second RRC signaling comprising the preset altitude threshold.
21. (Cancelled) 
22. (Previously Presented) The apparatus according to claim 16, wherein the first processor is further configured to perform followings:
sending a query request to a core network in response to the flight status information reported by the unmanned aerial vehicle being received, wherein the query request comprises an identity of the unmanned aerial vehicle, so that the core network performs identity authentication of the unmanned aerial vehicle according to the identity;
receiving query feedback information sent by the core network, wherein the query feedback information is configured to indicate that the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the unmanned aerial vehicle is the unlawful unmanned aerial vehicle; and
determining whether the unmanned aerial vehicle is the lawful unmanned aerial vehicle or the unlawful unmanned aerial vehicle according to the query feedback information.
23. (Previously Presented) The apparatus according to claim 22, wherein the first processor is further configured to perform followings:

confirming that the unmanned aerial vehicle is the unlawful unmanned aerial vehicle in response to the query feedback information comprising a preset unlawful identification.
24-25. (Cancelled) 
26. (Cancelled) 
27. (Cancelled) 
28. (Cancelled) 
29. (Cancelled) 
30-34. (Cancelled)  
 
Allowable Subject Matter
Claims 1-3, 5, 7-10, 16-17, 20 and 22-23 are allowed; claims 4, 6, 11-15, 18-19, 21 and 24-34 are canceled.  
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 16 recite, inter alia, providing a communication service for the unmanned aerial vehicle in response to the unmanned aerial vehicle being the lawful unmanned aerial vehicle; and stopping provision of the communication service for the unmanned aerial vehicle in response to the unmanned aerial vehicle being the unlawful unmanned aerial vehicle. 

Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647